889 F.2d 1089
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Kimberly R. FRANCE, Defendant-Appellant.
No. 88-2017.
United States Court of Appeals, Sixth Circuit.
Nov. 21, 1989.

Before DAVID A. NELSON and RYAN, Circuit Judges and RONALD E. MEREDITH*, District Judge.
RYAN, Circuit Judge.


1
The defendant-appellant, Kimberly R. France, was convicted by a jury of conspiring to distribute cocaine.  21 U.S.C. Secs. 846 and 841.  She was sentenced to 151 months incarceration under the United States Sentencing Guidelines promulgated by the United States Sentencing Commission pursuant to 28 U.S.C. Sec. 994(a).  She appealed her sentence solely on the ground that the Sentence Guidelines are unconstitutional.  We affirm.

I.

2
The appellant's argument is that the Sentencing Guidelines are unconstitutional, as a violation of the doctrine of separation of powers.  This issue was resolved by the Supreme Court in Mistretta v. United States, 109 S.Ct. 647, 675 (1989), in which the Court held:


3
We conclude that in creating the Sentencing Commission--an unusual hybrid in structure and authority--Congress neither delegated excessive legislative power no upset the constitutionally mandated balance of powers among the coordinate Branches.  The Constitution's structural protections do not prohibit Congress from delegating to an expert body located within the Judicial Branch the intricate task of formulating sentencing guidelines consistent with such significant statutory direction as is present here.  Nor does our system of checked and balanced authority prohibit Congress from calling upon the accumulated wisdom and experience of the Judicial Branch in creating policy on a matter uniquely within the ken of judges.  Accordingly, we hold that the Act is constitutional.


4
Since the appellant raises no other issue, the judgment of the district court is AFFIRMED.



*
 The Honorable Ronald E. Meredith, United States District Judge for the Western District of Kentucky,, sitting by designation